Local Form 3015-1 (12/17)
                   Case 18-43170      DocUNITED
                                          2 Filed 10/06/18
                                                STATES     Entered 10/06/18
                                                        BANKRUPTCY   COURT 15:02:49                  Desc Main
                                               Document    Page 1 of
                                              DISTRICT OF MINNESOTA  4
In re: Lawrence Hubert Knoell,
                                                                               Case No.
                                                                               CHAPTER 13 PLAN           □ Modified
Debtor.                                                                        Dated: 10-4-2018
In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR
SECURITY INTEREST AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the
plan includes each of the following items:
 1.1      A limit on the amount of a secured claim based on a valuation of the              Included             Not included
          collateral for the claim, set out in Parts 9 or 17
 1.2      Avoidance of a security interest or lien, set out in Part 17                      Included             Not included
 1.3      Nonstandard provisions, set out in Part 17                                        Included             Not included

Part 2. DEBTOR’S PAYMENTS TO TRUSTEE
2.1 As of the date of this plan, the debtor has paid the trustee $ 0.00.
2.2 After the date of this plan, the debtor will pay the trustee $ 593.00 per month for 60 months beginning in November
    (mo.) of 2018 (yr.) for a total of $ 35,580.00. The initial plan payment is due not later than 30 days after the order
    for relief.
2.3 The minimum plan length is          36 months or      60 months from the date of the initial plan payment unless all
    allowed claims are paid in a shorter time.
2.4 The debtor will also pay the trustee _____________________________________________________.
2.5 The debtor will pay the trustee a total of $ 35,580.00 [lines 2.1 + 2.2 + 2.4].

Part 3. PAYMENTS BY TRUSTEE: The Trustee will pay from available funds only creditors for which proofs of claim
have been filed. The trustee may collect a fee of up to 10% of plan payments, or $ 3,558.00 [line 2.5 x .10].

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)): The trustee will promptly pay from available funds
adequate protection payments to creditors holding allowed claims secured by personal property, according to the
following schedule, beginning in month one (1).
                               Creditor                          Monthly payment    Number of payments        Total payments

 4.1
 4.2
          TOTAL

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365): The debtor assumes the following executory
contracts or unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the petition
was filed. Cure provisions, if any, are set forth in Part 8.
                               Creditor                                            Description of property

 5.1
 5.2

Part 6. CLAIMS NOT IN DEFAULT: Payments on the following claims are current and the debtor will pay directly to
creditors all payments that come due after the date the petition was filed. The creditors will retain liens, if any.
                               Creditor                                            Description of property

 6.1
 6.2
Local Form 3015-1 (12/17)
                   Case 18-43170                Doc 2
                                 Filed 10/06/18 Entered 10/06/18 15:02:49 Desc Main
Part 7. HOME MORTGAGES IN DEFAULT (§§Document     Page
                                      1322(b)(5) AND   2 of 4 The trustee will cure payment defaults on
                                                     1322(e)):
the following claims secured only by a security interest in real property that is the debtor’s principal residence. The
debtor will pay directly to creditors all payments that come due after the date the petition was filed. The creditors will
retain liens. All following entries are estimates. The trustee will pay the actual amounts of default.
                                                                     Amount of        Monthly     Beginning in   Number of    Total payments
                                  Creditor
                                                                      default         payment       month #      payments

 7.1      PHH Mortgage Services (or its assignee)                   18,145.00        533.00       5              35          18,145.00
 7.2
          TOTAL                                                                                                              18,145.00

Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND 1322(e)): The trustee will cure payment defaults on the
following claims as set forth below. The debtor will pay directly to creditors all payments that come due after the date
the petition was filed. The creditors will retain liens, if any. All following entries are estimates, except for interest
rate.
                                                        Amount of    Interest rate    Monthly     Beginning in   Number of    Total payments
                            Creditor
                                                         default        (if any)      payment       month #      payments

 8.1
 8.2
          TOTAL

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION (“CRAMDOWN”) PURSUANT TO § 506 (§ 1325(a)(5))
(secured claim amounts in this Part control over any contrary amounts except for secured claims of govern-
mental units): The trustee will pay, on account of the following allowed secured claims, the amount set forth in the
“Total Payments” column below. Unless otherwise specified in Part 17, the creditors will retain liens securing the
allowed secured claims until the earlier of the payment of the underlying debt determined under nonbankruptcy law, or
the date of the debtor’s discharge, and if this case is dismissed or converted without completion of the plan, such liens
shall also be retained by such holders to the extent recognized by applicable nonbankruptcy law. Notwithstanding a
creditor’s proof of claim filed before or after confirmation, the amount listed in this Part as a creditor’s secured
claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of the plan is a determination of the
creditor’s allowed secured claim. For secured claims of governmental units, unless otherwise ordered by the court,
the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary
amount.
                                                                                                    x          =           +           =
               Creditor                 Claim     Secured     Interest    Begin-                 Number       Plan     Adq. Pro.      Total
                                                                                     (Monthly
                                       amount      claim        rate      ning in                  of       payments   from Part    payments
                                                                                     payment
                                                                          month                 payments)                  4
                                                                             #

 9.1
 9.2
        TOTAL
Local Form 3015-1 (12/17)
                   Case 18-43170            Doc 2
                                  Filed 10/06/18 Entered 10/06/18 15:02:49 Desc Main
Part 10. SECURED CLAIMS EXCLUDED FROMDocument
                                        § 506 AND Page 3 of 4
                                                  NOT SUBJECT  TO MODIFICATION (“CRAMDOWN”)
(§ 1325(a)) (910 vehicles and other things of value)(allowed secured claim controls over any contrary amount):
The trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except
for interest rate. The creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified
910 claims in default are addressed in Part 8.
                                                                                           x           =                +              =
                Creditor            Claim     Interest     Begin-                       Number        Plan          Adq. Pro.         Total
                                                                         (Monthly
                                   amount       rate       ning in                        of        payments       from Part 4      payments
                                                                         payment
                                                           month #                     payments)

 10.1
 10.2
         TOTAL

Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to
priority under § 507(a)(2) through (a)(10), including the following. The amounts listed are estimates. The trustee will
pay the amounts actually allowed.
                                                                     Estimated         Monthly     Beginning in     Number of    Total payments
                                Creditor
                                                                       claim           payment       month #        payments

 11.1     Joseph L. Kelly, Attorney                             2,000.00            553/341        1/4             3/1           2.000.00
 11.2     MN Dept. of Revenue                                   2,954.00            Pro rate                                     2,954.00
 11.3
          TOTAL                                                                                                                  4,954.00

Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation
claims entitled to priority under § 507(a)(1), including the following. The amounts listed are estimates. The trustee will
pay the amounts actually allowed.
                                                                     Estimated         Monthly     Beginning in     Number of    Total payments
                                Creditor
                                                                       claim           payment       month #        payments

 12.1     Cynthia Knoell                                        6,351.00            533.00         40              12            6,351.00
 12.2
          TOTAL                                                                                                                  6,351.00

Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS: In addition to the class of unsecured claims specified in
Part 14, there shall be separate classes of non-priority unsecured claims described as follows:___________________.
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.
                                                         Estimated     Interest rate    Monthly     Beginning in    Number of
                            Creditor                       Claim          (if any)                                               Total payments
                                                                                        payment       month #       payments

 13.1
 13.2
          TOTAL

Part 14. TIMELY FILED UNSECURED CLAIMS: The trustee will pay holders of non-priority unsecured claims for
which proofs of claim were timely filed the balance of all payments received by the trustee and not paid under Parts 3,
7, 8, 9, 10, 11, 12 and 13 their pro rata share of approximately $ 2,572.00 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10,
11, 12 and 13].
14.1 The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $0.00.
14.2 The debtor estimates that the debtor’s total unsecured claims (excluding those in Parts 9 and 13) are $ 69,530.00.
14.3 Total estimated unsecured claims are $69,530.00 [lines 14.1 + 14.2].
Local Form 3015-1 (12/17)
                   Case 18-43170      Doc 2
                                   Filed 10/06/18 Entered 10/06/18 15:02:49 Desc Main
                                      Document
Part 15. TARDILY-FILED UNSECURED CLAIMS:  All money Page  4 the
                                                    paid by of 4debtor to the trustee under Part 2, but not
distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14, will be paid to holders of allowed nonpriority
unsecured claims for which proofs of claim were tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has
surrendered or will surrender the following property to the creditor. The debtor requests that the stays under §§ 362(a)
and 1301(a) be terminated as to the surrendered collateral upon confirmation of the plan.
                                Creditor                                          Description of property
 16.1     OneMain Financial                                   2005 Dodge Durango automobile
 16.2

Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein
at the trustee’s discretion. Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any
nonstandard provision placed elsewhere in the plan is void. Any request by the debtor to modify a claim secured only
by a security interest in real property that is the debtor’s principal residence must be listed in this Part and the debtor
must bring a motion to determine the value of the secured claim pursuant to Local Rule 3012-1(a).
 17.1     Debtor shall be entitled to the first $1,200.00 of each year’s tax refunds.
 17.2     Debtor; shall report to the trustee the receipt of any employment bonus from his employer during the pendency
          of this case and shall pay to the trustee the net amount of any bonus within ten days.

SUMMARY OF PAYMENTS:
                                 Class of payment                                             Amount to be paid

 Payments by trustee [Part 3]                                                      3,558.00

 Home mortgages in default [Part 7]                                               18,145.00
 Claims in default [Part 8]                                                               0

 Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]             0

 Secured claims excluded from § 506 [Part 10]                                             0
 Priority claims [Part 11]                                                         4,954.00

 Domestic support obligation claims [Part 12]                                      6,351.00
 Separate classes of unsecured claims [Part 13]                                           0

 Timely filed unsecured claims [Part 14]                                           2,572.00

 TOTAL (must equal line 2.5)                                                      35,580.00

Certification regarding nonstandard provisions:
I certify that this plan contains no nonstandard
provision except as placed in Part 17.                              Signed: /s/ Lawrence Hubert Knoell
                                                                             Debtor 1
Signed: /s/ Joseph L. Kelly 0273685
        Attorney for debtor or debtor if pro se
                                                                    Signed:____________________________________
                                                                            Debtor 2 (if joint case)
